 Case 5:19-cv-00011-M-BQ Document 21 Filed 04/27/21                 Page 1 of 2 PageID 182



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION

 JOHNNY JOE MARTINEZ,                         §
                                              §
                                  Petitioner, §
                                              §
 v.                                           § CIVIL ACTION NO. 5:19-CV-00011-M-BQ
                                              §
 DIRECTOR, TDCJ-CID,                          §
                                              §
                                 Respondent. §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge for plain error, the Court

is of the opinion that the Findings and Conclusions of the Magistrate Judge are correct, and they

are accepted as the Findings and Conclusions of the Court. ECF No. 20. For the reasons stated in

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge, by

separate judgment, the petition for habeas corpus will be DENIED and DISMISSED with

prejudice as barred by the statute of limitations.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c), and after considering

the record in this case and the recommendation of the Magistrate Judge, the petitioner is DENIED

a Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions and Recommendation in support of its finding that the petitioner

has failed to show (1) that reasonable jurists would find this Court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable
    Case 5:19-cv-00011-M-BQ Document 21 Filed 04/27/21                             Page 2 of 2 PageID 183



whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).1

         SIGNED this 27th day of April, 2021.




1Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2019, reads
as follows:
         (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
         when it enters a final order adverse to the applicant. Before entering the final order, the court may
         direct the parties to submit arguments on whether a certificate should issue. If the court issues a
         certificate, the court must state the specific issue or issues that satisfy the showing required by 28
         U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but may
         seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion
         to reconsider a denial does not extend the time to appeal.
         (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
         entered under these rules. A timely notice of appeal must be filed even if the district court issues a
         certificate of appealability.



                                                          2
